Case 8:11-cr-00027-SDM-TGW Document 111 Filed 12/14/18 Page 1 of 3 PageID 388




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


   UNITED STATES OF AMERICA

   v.                                             Case No. 8:11-cr-27-T-23TGW

   ODIMAR ARAGON-PANDALES


        GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
         FOR EARLY TERMINATION OF SUPERVISED RELEASE

         COMES NOW, the United States of America, by and through the

   undersigned Assistant United States Attorney, and files this response to the

   defendant’s Motion for Early Termination of Supervised Release (Doc. 109)

   and the Order of this Honorable Court (Doc. 110).

         1.     The defendant seeks termination of his supervised release having

   completed over three (3) years of the five (5) year term.

         2.     The undersigned has consulted with the defendant’s Probation

   Officer from the Sarasota Office concerning the instant motion. The

   Probation Office agrees the defendant has complied with all conditions of

   Supervised Release and would not oppose early termination. The undersigned

   also contacted FBI agents that work with the defendant. The agents have no

   concerns about his supervised release being terminated at this time.
Case 8:11-cr-00027-SDM-TGW Document 111 Filed 12/14/18 Page 2 of 3 PageID 389




         3.     Given the defendant’s compliance while on supervised release

   and the position of his Probation Officer and the FBI, the United States

   Attorney’s Office has no objection to early termination.

         ACCORDINGLY, based upon the aforementioned, the government

   has no objection to the defendant’s Motion for Early Termination of

   Supervised Release.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                    By:   /s/ Joseph K. Ruddy
                                          Joseph K. Ruddy
                                          Assistant United States Attorney
                                          United States Attorney No. 037
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail: Joseph.Ruddy@usdoj.gov




                                          2
Case 8:11-cr-00027-SDM-TGW Document 111 Filed 12/14/18 Page 3 of 3 PageID 390




   U.S. v. Aragon-Pandales                          Case No. 8:11-cr-27-T-23TGW

                           CERTIFICATE OF SERVICE

          I hereby certify that on December 14, 2018, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which

   will send a notice of electronic filing to the following:

                 Nelson I. Alfaro, Esq.

                 United States Probation Office


                                             /s/ Joseph K. Ruddy
                                             Joseph K. Ruddy
                                             Assistant United States Attorney
                                             United States Attorney No. 037
                                             400 N. Tampa Street, Suite 3200
                                             Tampa, Florida 33602-4798
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6358
                                             E-mail: Joseph.Ruddy@usdoj.gov




                                            3
